




Exhibit 10.7
    
STOCK OPTION AGREEMENT
FOR THE GRANT OF
NON-QUALIFIED STOCK OPTIONS UNDER THE
POOL CORPORATION
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN
THIS AGREEMENT is entered into and effective as of _DATE_by and between Pool
Corporation, a Delaware corporation (the “Company”), and First Name Last Name
(the “Optionee”).
WHEREAS Optionee is a key employee of the Company and the Company considers it
desirable and in its best interest that Optionee be given an inducement to
acquire a proprietary interest in the Company and an incentive to advance the
interests of the Company by possessing an option to purchase shares of the
common stock of the Company, $.001 par value per share (the “Common Stock”) in
accordance with the Pool Corporation Amended and Restated 2007 Long-Term
Incentive Plan (the “Plan”).
NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:
I
Grant of Option
In consideration of future services, the Company hereby grants to Optionee
effective as of the date hereof (the “Date of Grant”) the right, privilege and
option to purchase # shares of Common Stock (the “Option”) at an exercise price
of $$$$ per share (the “Exercise Price”). The Option shall be exercisable at the
time specified in Section II below. The Option is a non-qualified stock option
and shall not be treated as an incentive stock option under Section 422 of the
Code. Any capitalized term used herein, but not defined herein, shall have the
meaning provided in the Plan.
II
Time of Exercise
2.1    Subject to the provisions of the Plan and the other provisions of this
Section II, the Option shall become vested and exercisable beginning on the
dates set forth below, provided Optionee continues to be an employee or to
perform services for the Company on such dates:


[50% of the Option will vest on Vesting Date 1 and the other 50% of the Option
will vest on Vesting Date 2]


[the Option will vest on Vesting Date1]


2.2    During Optionee's lifetime, the Option may be exercised only by him, his
guardian if he has been declared incompetent or by a permitted transferee under
Article VI hereof. In the event of death, the Option may be exercised as
provided herein by the Optionee’s estate or by the person to whom such right
devolves as a result of the Optionee’s death.



--------------------------------------------------------------------------------






2.3    If the Optionee ceases to be an employee of, or to perform other services
for, the Company or a Subsidiary of the Company:
(a)due to death or Disability, the Option shall become fully vested and
exercisable and shall remain exercisable for, and shall otherwise terminate on
the original expiration date of such Option;
(b)as a result of termination by the Company or a Subsidiary for Cause, the
Option shall be forfeited immediately upon such cessation, whether or not then
exercisable;
(c)unless Section 2.3(e) applies, due to Retirement, provided that the Optionee
does not engage in Competition directly or indirectly against the Company, as
determined by the Committee or the President of the Company (i) the Option, to
the extent vested and exercisable on the date of Retirement, shall remain
exercisable for, and shall otherwise terminate on the original expiration date
of such Option; and (ii) the portion of the Option that was not vested and
exercisable on the date of Retirement shall continue to vest in accordance with
the original vesting schedule and shall remain exercisable for, and shall
otherwise terminate on the original expiration date of such Option; and
(d)unless Section 2.3(e) applies, for any reason other than death, Disability,
Retirement or Cause, provided that the Optionee does not engage in Competition
directly or indirectly against the Company, as determined by the Committee or
the President of the Company (i) the portion of the Option that was vested and
exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate (x) 90 days from the date of such cessation of
employment or if earlier, the original expiration date of such Option or (y) if
so determined by the Committee upon the recommendation of the President of the
Company, for a period not to exceed the original expiration date of such Option
and (ii) the portion of the Option that was not vested and exercisable on the
date of such cessation shall immediately terminate, except that such unvested
portion of the Option may continue to vest in accordance with the original
vesting schedule and remain exercisable for, and otherwise terminate on the
original expiration date of such Option, if so determined by the Committee upon
the recommendation of the President of the Company.
(e)as a result of the Optionee’s termination by the Company or a Subsidiary
without Cause or by the Optionee for Good Reason, in either case within 2 years
following a Change of Control, the Option shall become fully vested and
exercisable and shall remain exercisable for, and shall otherwise terminate on
the original expiration date of such Option.
provided, however, that under no circumstances may the Option be exercised later
than ten years after the Date of Grant.

2

--------------------------------------------------------------------------------




2.4    For purposes of this Agreement:
(a)“Cause” shall mean (i) conviction of a felony or any crime or offense lesser
than a felony involving the property of the Company or a Subsidiary; (ii)
conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; (iii) willful refusal to perform or
substantial disregard of duties properly assigned, as determined by the Board;
or (iv) breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary. The
determination as to whether the Optionee was terminated for Cause shall be made
by the President and/or the Board in its sole discretion.
(b)“Competition” is deemed to occur if an Optionee, who ceases to be employed by
the Company or its Subsidiaries or who ceases to provide services to the Company
or its Subsidiaries, obtains a position as a full-time or part-time employee of,
as a member of the board of directors of, or as a consultant or advisor with or
to, or acquires an ownership interest in excess of 5% of, a corporation,
partnership, firm or other entity that engages in any of the businesses of the
Company or any Subsidiary.
(c)“Disability” shall mean a disability that would entitle Optionee to payment
of disability payments under the Company’s or a Subsidiary’s long-term
disability plan or as otherwise determined by the Committee.
(d)“Good Reason” shall mean either of the following (without Optionee’s express
written consent): (i) a diminution in Optionee’s base salary as of the day
immediately preceding the Change of Control, (ii) a diminution in the Optionee’s
authority, duty or responsibilities as they existed immediately preceding the
Change of Control, or (iii) the Company’s requiring Optionee to be based at any
office or location more than 50 miles from Optionee’s principal office or
location as of the day immediately preceding the Change of Control.
Notwithstanding the foregoing, Optionee shall not have the right to terminate
Optionee’s employment hereunder for Good Reason unless (1) within 30 days of the
initial existence of the condition or conditions giving rise to such right
Optionee provides written notice to the Company of the existence of such
condition or conditions, and (2) the Company fails to remedy such condition or
conditions within 30 days following the receipt of such written notice (the
“Cure Period”). If any such condition is not remedied within the Cure Period,
Optionee must terminate Optionee’s employment with the Company within a
reasonable period of time, not to exceed 30 days, following the end of the Cure
Period.
(e)“Retirement” shall mean termination of the Optionee’s employment if the
Optionee has been employed by the Company or a Subsidiary on a continuous basis
for a period of at least ten years the Optionee has attained the age of 55 years
and if Retirement shall occur within one year of the date of this grant [2 years
in the case of the CEO], the Optionee has provided the Company with a minimum of
one year advance written notice of Optionee’s intention to retire.

3

--------------------------------------------------------------------------------






(f) “Subsidiary” shall mean any corporation or other entity of which the Company
owns securities having a majority of the ordinary voting power in electing the
board of directors or similar governing body, either directly or through one or
more Subsidiaries.
2.5    The Option shall expire and may not be exercised later than ten years
following the Date of Grant.
III
Method of Exercise of Option
3.1    (a)    Optionee may exercise all or a portion of the Option by delivering
to the Company a signed written notice of his intention to exercise the Option,
specifying therein the number of shares to be purchased. Upon receiving such
notice, and after the Company has received full payment of the Exercise Price,
the appropriate officer of the Company shall cause the transfer of title of the
shares purchased to Optionee on the Company's stock records and cause to be
issued to Optionee a stock certificate for the number of shares being acquired.
Optionee shall not have any rights as a shareholder until the stock certificate
is issued to him.
(b)    Optionee acknowledges and understands that the Company prohibits the
exercise of any options on or within five (5) business days of any record date
set by the Company and Optionee agrees that it will not exercise all or a
portion of the Option on or within five (5) business days of any record date set
by the Company. If the Option shall expire within such period, Optionee further
understands and agrees that the Option must be exercised prior to such period.
3.2    The Option may be exercised, as provided in the Plan, by the payment of
the Exercise Price in cash, in shares of Common Stock held for six months or in
a combination of cash and shares of Common Stock held for six months. The
Optionee may also pay the Exercise Price by delivering a properly executed
exercise notice together with irrevocable instructions to a broker approved by
the Company (with a copy to the Company) to promptly deliver to the Company the
amount of sale or loan proceeds to pay the Exercise Price or by a Net Share
Exercise.
IV
No Contract of Employment Intended
Nothing in this Agreement shall confer upon Optionee any right to continue in
the employment of the Company or any of its subsidiaries, or to interfere in any
way with the right of the Company or any of its subsidiaries to terminate
Optionee's employment relationship with the Company or any of its subsidiaries
at any time.

4

--------------------------------------------------------------------------------




V
Binding Effect
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.
VI
Non-Transferability
The Option granted hereby may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by
will, by the laws of descent and distribution or pursuant to a domestic
relations order, as defined in the Code, or (i) to Family Members, (ii) to a
partnership in which the participant and/or Family Members, or entities in which
the participant and/or Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Family Members, or entities in
which the participant and/or Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole members, (iv) to a trust for the
sole benefit of the participant and/or Family Members or (v) to a charitable
organization. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of Incentives, or levy of attachment or similar process upon
Incentives not specifically permitted herein, shall be null and void and without
effect.
VII
Electronic Delivery and Signatures
Optionee hereby consents and agrees to electronic delivery of any Plan
documents, proxy materials, annual reports and other related documents. If the
Company establishes procedures for an electronic signatures system for delivery
and acceptance of Plan documents (including documents relating to any programs
adopted under the plan), Optionee hereby consents to such procedures and agrees
that his or her electronic signatures is the same as, and shall have the same
force and effect as, his or her manual signature. Optionee consents and agrees
that any such procedures and delivery may be effected by a third party engaged
by the Company to provide administrative services related to the Plan, including
any program adopted under the Plan.
VIII
Inconsistent Provisions
The Option granted hereby is subject to the provisions of the Plan as in effect
on the date hereof and as it may be amended. In the event any provision of this
Agreement conflicts with such a provision of the Plan, the Plan provision shall
control.
IX
Governing Law
This Agreement shall be construed in accordance with the laws of the State of
Delaware to the extent federal law does not supersede and preempt Delaware law.

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
on the day and year first above written.




POOL CORPORATION
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
Optionee






6